DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 06/27/2022 have been noted and entered for consideration. 

With regard to the objections to Claims, Applicant’s arguments filed 06/27/2022 in view of the amendments filed 06/27/2022 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the claim objections have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 06/27/2022 in view of the amendments filed 06/27/2022 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 06/27/2022 in view of the amendments filed 06/27/2022 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 103 rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over phone calls and internet communications with Parviz Jalali on August 17, 2022 through August 21, 2022.
The application has been amended to the Claims as follows.

(Currently Amended) A system for initial access by a user equipment (UE), the system comprising: 
the UE[[,]]; and a plurality of base stations (BSs)[[;]],
wherein the UE is capable of forming at least two UE beams,
the UE and the plurality of BSs repeat:
the UE transmits an uplink reference signal on one of the at least two UE beams via an asynchronous random access channel (RACH);
the UE transmits another uplink reference signal on another of the at least two UE beams via a synchronous RACH;
each BS of the plurality of BSs estimates an Angle of Arrival (AoA) of the uplink
reference signal and the another uplink reference signal;
each BS of the plurality of BSs forms a dedicated downlink beam pointed toward the AoA [[and]];
each BS of the plurality of BSs sends [[an]] respective acknowledgement messages on the dedicated downlink beam carrying [[the]] a BS’ identification; 
the UE receives the respective acknowledgement messages from each BS of the plurality of BSs[[,]]; 
the UE measures a corresponding signal quality of each of the acknowledgement messages;[[,]] 
the UE extracts the [[BS’s]] BS’ identification[[, and]] from each of the acknowledgement messages;
the UE determines one BS of the plurality of BSs from which an acknowledgement message with a highest signal quality is received; and
		the UE transmits a connection setup message to the one BS of the plurality of 
BSs, the connection setup message BS’ identification
,
wherein the UE receives, from a second network, information on resources of the synchronous RACH of a first network including a first plurality of BSs,
the second network includes a second plurality of BSs, 
the plurality of BSs includes the first plurality of BSs and the second plurality of BS,
the first network, the second network and the UE are synchronized one to another, and
the UE transmits the another uplink reference signal via the synchronous RACH of the first network. 

(Currently Amended) System of claim 14, wherein each of the respective
acknowledgement messages comprises a preamble and a payload carrying the BS’ identification of each BS of the plurality of BSs.

(Cancelled) 

(Currently Amended) A method for initial access, comprising: 

transmitting, by a user equipment (UE), an uplink reference signal on one of 
at least two UE beams via an asynchronous random access channel (RACH);
the UE transmits another uplink reference signal on another of the at least two UE beams via a synchronous RACH;
estimating, by each of the plurality of base stations (BSs), an Angle of Arrival (AoA) of 
the uplink reference signal and the another uplink reference signal;
forming, by each BS of the plurality of BSs, a dedicated downlink beam pointed toward 
the AoA[[, and]]; 
sending, by each BS of the plurality of BSs, [[an]] respective acknowledgement messagescarrying a BS’ identification; [[and]]
receiving, by the UE, the respective acknowledgement messages from each
of [[a]] the plurality of BSs[[,]]; 
determining, by the UE, the BS’s identification of each BS of the plurality of BSs[[, and]]; measuring, by the UE, [[its]] a corresponding signal quality of each of the plurality of 
BSs[[, and]]; 
choosing, by the UE, one BS of the plurality of BSs from which [[the]] an 
acknowledgement message with a highest signal quality is received; and
transmitting, by the UE, a connection setup message to the one BS of the plurality of BSs, the connection setup message carrying the [[BS’s]] BS’ identification

(Currently Amended) Method of claim 17, further comprising, transmitting, by the UE, 
[[a]] the connection setup request message on a UE beam on which [[an]] the acknowledgement message with [[a]] the highest signal quality is received. 

(Cancelled) 

(Currently Amended) Method of claim 17, further comprising:
estimating, by the UE, [[a]] respective signal qualities of the respective 
acknowledgement messages on multiple UE beam angular pointing positions; and
choosing, by the UE, the UE beam angular pointing position on which a highest signal 
quality is received as a UE beam boresight.

(Previously Presented) System of claim 14, wherein the uplink reference signal 
comprises a single preamble, spread using a pseudo-noise sequence.

(Previously Presented) System of claim 14, wherein the uplink reference signal 
comprises a preamble and a payload. 

(Cancelled) 

(Currently Amended) System of claim [[23]]14, wherein dedicated resources are 
assigned to the asynchronous random-access channel for transmitting the uplink reference signal.

(Currently Amended) System of claim [[23]]14, wherein the uplink reference signal is 
transmitted on a set of resources of the asynchronous random-access channel, where the set of resources are also assigned to other data or control channels.  

 (Cancelled)

(Cancelled) 

(Currently Amended) System of claim [[23]]14, wherein:
each BS of the plurality of BSs periodically transmits, on shared downlink beams 
covering a sector, information on resources of the asynchronous random-access channel resources; and	
	the UE detects the shared downlink beams and obtains the information on the resource of the asynchronous random-access channel resources.

(Currently Amended) System of claim 14, wherein each of the respective 
acknowledgement messages comprises a single preamble, spread using a pseudo-noise sequence.

(Currently Amended) System of claim 14, wherein each of the respective 
acknowledgement messages comprises a single preamble, spread using a pseudo-noise sequence specific to the BS’ identification.

(Currently Amended) System of claim 14, wherein the UE transmits [[a]] the connection 
setup request message on a UE beam on which [[an]] the acknowledgement message with [[a]] the highest signal quality is received. 

(Cancelled)

Allowable Subject Matter
Claims 14-15, 17-18, 20-22, 24-25 and 28-31 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claim 14 is allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 14, “... the UE transmits an uplink reference signal on one of the at least two UE beams via an asynchronous random access channel (RACH); the UE transmits another uplink reference signal on another of the at least two UE beams via a synchronous RACH; each BS of the plurality of BSs estimates an Angle of Arrival (AoA) of the uplink reference signal; each BS of the plurality of BSs forms a dedicated downlink beam pointed toward the AoA; each BS of the plurality of BSs sends respective acknowledgement messages on the dedicated downlink beam carrying a BS' identification; the UE receives the respective acknowledgement messages from each of the plurality of BSs; the UE measures a corresponding signal quality of each of the acknowledgement messages;  the UE extracts the BS’s identification from each of the acknowledgement messages; the UE determines one of the plurality of BSs from which an acknowledgement message with a highest signal quality is received; and the UE transmits a connection setup message to the one of the plurality of BSs, the connection setup message carrying the BS’ identification, wherein the UE receives, from a second network, information on resources of the synchronous RACH of a first network including a first plurality of BSs, the second network includes a second plurality of BSs, the plurality of BSs includes the first plurality of BSs and the second plurality of BS, the first network, the second network and the UE are synchronized one to another, and the UE transmits the another uplink reference signal via the synchronous RACH of the first network ...” and in combination with other limitations recited in claim 14.
Tsuda in view of Takano and Wu teaches, the UE transmits an uplink reference signal on one of the at least two UE beams; each BS of the plurality of BSs estimates an Angle of Arrival (AoA) of the uplink reference signal; each BS of the plurality of BSs forms a dedicated downlink beam pointed toward the AoA; each BS of the plurality of BSs sends respective acknowledgement messages on the dedicated downlink beam carrying a BS' identification; the UE receives the respective acknowledgement messages from each of the plurality of BSs; the UE measures a corresponding signal quality of each of the acknowledgement message, for a similar rational in pages 7-8 of the final office action as set forth with respect to claim 14.
Further, Kano teaches, UE transmits a connection setup message to the one of the plurality of BSs, for a similar rational in page 12 of the final office action as set forth in regard to claim 16. 
Still further, Lee teaches, wherein the UE receives, from a second network, information on resources of the synchronous RACH of a first network including a first plurality of BSs, the second network includes a second plurality of BSs, the plurality of BSs includes the first plurality of BSs and the second plurality of BS, the first network, the second network and the UE are synchronized one to another, and the UE transmits the another uplink reference signal via the synchronous RACH of the first network, for a similar rational in pages 19-20 of the final office action as set forth with respect to claim 26.
However, Tsuda in view of Takano, Wu, Kano and Lee nor the cited prior art of record does not teach, suggest or render obvious the remaining italic limitations in combination with other limitations.
Claim 17 recites similar features to the above-mentioned italic limitations of claim 14 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 14.
Claims 15, 18, 20-22, 24-25 and 28-31 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469